

117 HR 2568 IH: United States Cadet Nurse Corps Service Recognition Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2568IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mrs. Bustos (for herself, Mrs. Axne, Mr. Balderson, Mr. McGovern, Ms. DelBene, Mr. Fitzpatrick, Mr. Cooper, Ms. Houlahan, Ms. Norton, Mr. Moulton, Ms. Underwood, Mr. Courtney, Mr. Cuellar, Ms. Lois Frankel of Florida, Ms. Kuster, Mrs. Luria, Mr. Joyce of Ohio, Mr. Neal, Ms. Stefanik, Ms. Schakowsky, and Mr. Morelle) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to recognize and honor the service of individuals who served in the United States Cadet Nurse Corps during World War II, and for other purposes.1.Short titleThis Act may be cited as the United States Cadet Nurse Corps Service Recognition Act of 2021.2.Recognition and honoring of service of individuals who served in United States Cadet Nurse Corps during World War IISection 106 of title 38, United States Code, is amended by adding at the end the following new subsection:(g)(1)(A)Service as a member of the United States Cadet Nurse Corps during the period beginning on July 1, 1943, and ending on December 31, 1948, of any individual who was honorably discharged therefrom pursuant to subparagraph (B) shall be considered active duty for purposes of eligibility and entitlement to headstones, markers, and other benefits under chapters 23 and 24 of this title, other than such benefits relating to the interment or inurnment of the individual in Arlington National Cemetery solely by reason of such service.(B)(i)Not later than one year after the date of the enactment of this subsection, the Secretary of Defense shall issue to each individual who served as a member of the United States Cadet Nurse Corps during the period beginning on July 1, 1943, and ending on December 31, 1948, a discharge from such service under honorable conditions if the Secretary determines that the nature and duration of the service of the individual so warrants.(ii)A discharge under clause (i) shall designate the date of discharge. The date of discharge shall be the date, as determined by the Secretary, of the termination of service of the individual concerned as described in that clause.(2)An individual who receives a discharge under paragraph (1)(B) for service as a member of the United States Cadet Nurse Corps shall be honored as a veteran but shall not be entitled by reason of such service to any benefit under a law administered by the Secretary of Veterans Affairs, except as provided in paragraph (1)(A).(3)The Secretary of Defense may design and produce a service medal, memorial plaque or gravemarker, or other commendation to honor individuals who receive a discharge under paragraph (1)(B)..